Name: 78/34/EEC: Commission Decision of 9 December 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman Ultracentrifuge, model L5-50'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-01-14

 Avis juridique important|31978D003478/34/EEC: Commission Decision of 9 December 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman Ultracentrifuge, model L5-50' Official Journal L 011 , 14/01/1978 P. 0029 - 0029 Greek special edition: Chapter 02 Volume 6 P. 0126 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 9 DECEMBER 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' BECKMAN ULTRACENTRIFUGE , MODEL L5-50 ' ( 78/34/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 28 JULY 1977 , THE BELGIAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' BECKMAN ULTRACENTRIFUGE , MODEL L5-50 ' SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 23 NOVEMBER 1977 WITHIN THE COMMITTEE ON DUTY FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A HIGH PERFORMANCE CENTRIFUGE WITH CAPABILITIES NECESSARY TO RUN HIGH ENERGY ROTORS TO MAXIMUM 50 000 RPM , FORCE 337 000 G , USED IN THE APPLICATION OF CENTRIFUGAL FORCES TO BIOCHEMICAL RESEARCH ; WHEREAS , TAKING INTO ACCOUNT ITS SPECIAL CHARACTERISTICS AND THE USE TO WHICH IT IS PUT , IT MUST THEREFORE BE CONSIDERED TO BE SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' BECKMAN ULTRACENTRIFUGE , MODEL L5-50 ' MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 9 DECEMBER 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION